Case: 2:20-cv-00354-SDM-KAJ Doc #: 16 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 1254




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


DIANE MAXSON,

       Plaintiff,                       :    Case No. 2:20-cv-354

       -vs-                                  Judge Sarah D. Morrison
                                             Magistrate Judge Kimberly A. Jolson
COMMISSIONER OF SOCIAL
SECURITY,
                                        :
      Defendant.

                                       ORDER

      This matter is before the Court for consideration of a Report and

Recommendation issued by the Magistrate Judge on October 29, 2020. (ECF No.

15.) The time for filing objections has passed, and no objections have been filed.

Therefore, the Court ADOPTS the Report and Recommendation. For the reasons

set forth in the Report and Recommendation, the decision of the Commissioner is

REVERSED and this action is REMANDED pursuant to Sentence Four of 42

U.S.C. § 405(g) for further proceedings consistent with the Report and

Recommendation. The Clerk is DIRECTED to terminate this case from the docket

records of the United States District Court for the Southern District of Ohio,

Eastern Division.

      IT IS SO ORDERED.


                                               /s/ Sarah D. Morrison_______________
                                               SARAH D. MORRISON
                                               UNITED STATES DISTRICT JUDGE
